Proceeding pursuant to CPLR article 78 to review a determination of the New York State Office of Children and Family Services, dated November 6, 2003, which, after a hearing, denied the petitioner’s request to expunge certain reports maintained in the New York State Central Register of Child Abuse and Maltreatment.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
To annul an administrative determination made after a hearing, the court must be satisfied, after reviewing the record as a whole, that it lacks substantial evidence to support the determination (see Matter of Lahey v Kelly, 71 NY2d 135, 140 [1987]; Matter of Jones v Hudacs, 221 AD2d 531 [1995]; Matter of Lawrence v Weinstein, 181 AD2d 888 [1992]). In this case, there is substantial evidence to support the determination of the New York State Office of Children and Family Services that the petitioner committed the acts of maltreatment alleged in certain reports maintained in the Central Register of Child Abuse and Maltreatment, thereby precluding the expungement of those records (see Matter of Fernald v Johnson, 305 AD2d 503, 504 [2003]). Florio, J.P., Crane, Ritter and Lifson, JJ., concur.